UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOSEPHINE P. MOURNING,
Plaintiff-Appellant,

v.

BROWN LINCOLN-MERCURY,
INCORPORATED; GORDON S. RIDDLE,                                     No. 96-1171
Defendants-Appellees,

and

HAL MILLER,
Defendant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-95-795-A)

Argued: June 2, 1997

Decided: October 10, 1997

Before HALL and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Dale Warren Dover, Alexandria, Virginia, for Appellant.
Richard Van Wert Adams, III, WALTON & ADAMS, P.C., McLean,
Virginia, for Appellees. ON BRIEF: Jeffrey A. Huber, WALTON &
ADAMS, P.C., McLean, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Josephine P. Mourning appeals the judgment of the district court,
entered in conformance with the jury's verdict, denying her any
recovery on her civil rights claims against Brown Lincoln-Mercury,
Inc., and its General Manager, Gordon S. Riddle. We affirm.

I.

During the evening of June 15, 1993, Mourning telephoned Brown
Lincoln-Mercury in Fairfax, Virginia, in response to the latter's
advertisement in the Washington Post. She spoke with Fernand
Elbeze, a salesman at the dealership, about purchasing a used Lincoln
Town Car, preferably burgundy in color. Elbeze told Mourning that
there was a burgundy 1989 Town Car on the lot that had been driven
a little less than 40,000 miles. According to Mourning, Elbeze quoted
her a price of $14,999 for the car.

The next day, Mourning, who is black, made the 40-mile trek from
her home in Landover, Maryland, to see the car, accompanied by her
fiance and his young son. She was greeted by Bernie Brown (no rela-
tion to the owner), who informed her that Elbeze had the day off.
Brown had been showing Mourning the car for about ten minutes
when a senior salesman, Hal Miller, arrived on the scene and took
over. Miller later said that he replaced Brown, who had only about a
month's experience selling cars, because Mourning was becoming
agitated that the sticker on the burgundy Town Car reflected a price

                    2
that was $1,000-$2,000 in excess of the one that Elbeze had allegedly
quoted.

During the course of the next four or five hours, Mourning repeat-
edly asked Miller for a test-drive of the burgundy Town Car. Miller
repeatedly put her off, trying instead to persuade her to purchase a
black 1989 Town Car that had 2,000-3,000 more miles on it, but that
was about $5,000 less expensive. According to Miller, he attempted
to discourage Mourning's interest in the burgundy car because she
had firmly expressed her desire to keep her monthly payments below
$300; though Mourning was willing to make a $5000 down payment,
her monthly obligation on the burgundy car would still have been
$70-80 more than her stated maximum. Moreover, upon obtaining a
copy of Mourning's credit report, Miller surmised that Ford Credit
would not approve her application if the proposed payments exceeded
$300 per month.

Miller left Mourning several times to assist other customers, all of
whom happened to be white. Mourning finally demanded to talk with
Riddle. Riddle, however, merely offered to take Mourning's address
and send her $15 for her time and expense.

Perhaps not surprisingly, Mourning left without buying anything;
although there seemed little prospect that she would ever return, Mil-
ler, pursuant to the dealership's unwritten "policy," submitted Mourn-
ing's credit application to Ford Credit. Mourning was later notified by
mail that her application had been rejected by two lenders, including
Ford Credit.

Less than two weeks later, Mourning purchased a burgundy 1992
Town Car from a competing dealership, Dave Pyles Lincoln-Mercury,
for approximately $22,500. The staff at Pyles submitted Mourning's
credit application to Ford Credit, just as Miller had, but this time the
application was approved.

Why the different result? One possible explanation is that Mourn-
ing reported her total monthly income on the Pyles application as
$4,700; on the Brown application, her income was listed as $4,200
per month. The Pyles transaction also involved a newer car with a

                    3
loan term of 60 months, as opposed to the 36-month loan that was the
maximum available for the older vehicle at Brown.

Mourning, however, has a different theory. Both applications to
Ford Credit contained a space for prospective purchasers under age
27 (Mourning would not have qualified) to provide their educational
background. The completed Brown application depicted Mourning as
having received a bachelor of science degree in accounting from
Howard University, a traditionally black institution, in 1978. Mourn-
ing, who never went to college, testified that she did not place this
false information on the Brown application; she maintains that the
dealership instead made the notation as a signal to Ford Credit that
the applicant was a black person.

Mourning filed a complaint with the Virginia Human Rights Coun-
cil, which, upon investigating the matter, determined that no reason-
able cause existed to believe that she had been discriminated against.
On June 15, 1995, Mourning filed suit in the district court against the
dealership, Riddle, and Miller, alleging that she been deprived of her
rights to make and enforce contracts and to purchase personal prop-
erty on the same footing as white citizens, in violation of 42 U.S.C.
§§ 1981-82. She also alleged that the defendants had violated certain
provisions of the Virginia Consumer Protection Act, VA. CODE ANN.
§ 59.1-196 et seq. (Michie 1992).

Trial before a jury commenced on January 2, 1996. During his
opening statement, Mourning's lawyer asserted, without going into
specifics, that the Brown application had been "black-coded" to iden-
tify his client's race -- an allegation that had not previously been
made in the complaint or explored during discovery. On the witness
stand, Mourning produced what she represented to be a copy of the
credit application that she had filled out at Pyles, obtained from that
dealership's files. The request for educational information on that
application, in contrast to the one submitted by Brown, had been left
blank.

At the close of Mourning's case-in-chief, the district court granted
judgment as a matter of law to Riddle on all claims, and to the dealer-
ship on the state-law claims. As Miller had not been timely served
with the summons and complaint (he had moved to another state), the

                    4
claims against him were dismissed without prejudice. See Fed. R. Civ.
P. 4(m).1

The first witness for the defense was Robert Sherwood, the finance
director at Pyles, appearing at trial pursuant to a subpoena duces
tecum. Sherwood produced what he purported to be a copy of the
application filled out by Mourning at Pyles, which he represented had
been obtained from the company's files. The request for educational
background on Sherwood's copy of the Pyles application, had, like
the Brown application, been filled out to list Mourning as having
obtained a four-year degree from Howard in accounting.2

The jury ultimately rendered its verdict for Brown, upon which the
district court entered judgment. Mourning appeals.

II.

A.

"Forfeited" errors -- that is, those irregularities occurring at trial
to which no contemporaneous objection is lodged-- will, at least in
the context of civil proceedings, be noticed by federal appellate courts
in only the most singular of circumstances. Recently, in Owens-
Illinois, Inc. v. Rapid American Corp., No. 96-1592, 1997 WL
539667, at *10 (4th Cir. Sept. 4, 1997), we made it clear that we will
not exercise our discretion to correct such errors unless, at a mini-
mum, the prerequisites of United States v. Olano , 507 U.S. 725
(1993), are fulfilled. In other words, the appellant must show that the
trial was infected with (1) an error; (2) that is plain; (3) that affects
substantial rights; and (4) that seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Olano, 507 U.S. at 732.
_________________________________________________________________

1 Though Miller did not appear at trial, his deposition was read into the
record during the defense's case-in-chief.

2 Neither party conclusively established the identity of the person or
persons who had completed the educational information portion of either
the Brown application or the copy of the Pyles application produced by
Sherwood.

                    5
With the above principle in mind, we observe that virtually the
entirety of Mourning's appeal involves rulings of the district court to
which she failed to object. For instance, Mourning contends that
defense counsel used one of its peremptory challenges to strike the
lone black venireperson on account of her race, in violation of
Edmonson v. Leesville Concrete Co., 500 U.S. 614, 616 (1991),
which extended to civil proceedings the rule of Batson v. Kentucky,
476 U.S. 79 (1986). At the moment of the strike, the district court, sua
sponte, requested that the defense explain its action. Counsel
responded that he was uncomfortable with the woman as a juror
because, among other things, she had been trained as a paralegal. The
district court accepted counsel's explanation as revealing a race-
neutral motive for the strike. More importantly, by failing to object
to the court's ruling or asking that the matter be investigated further,
Mourning also implicitly accepted the explanation.

Later on, as Mourning was testifying during her case-in-chief, Rid-
dle left the courtroom several times.3 At the conclusion of Mourning's
testimony, the district court admonished the defense to have Riddle
remain seated at counsel's table. Though Mourning now boldly spec-
ulates that Riddle left to contact Pyles so that the application later
introduced through Sherwood could be fabricated, she did not timely
advise the district court of her suspicions so that they could be veri-
fied or disproved. Instead, Mourning acquiesced in the court's verbal
admonition, and she did not revisit the matter once Sherwood had tes-
tified.

Mourning's passivity at trial resulted in the utter lack of a record
on which the merits of her arguments may now be evaluated. There
can be no remedy for a "plain" error, of course, unless it is first dem-
onstrated that an error actually occurred. Absent sufficient indication
of an irregularity, the Olano analysis ends at its threshold.

B.

As important as the need to make an objection is the need to make
_________________________________________________________________
3 Riddle had been designated as Brown's representative and was per-
mitted to be present during all trial proceedings. See Fed. R. Evid. 615.

                     6
the right objection, particularly where an adverse evidentiary ruling
is concerned. Fed. R. Evid. 103(a) provides:

          Error may not be predicated upon a ruling which admits or
          excludes evidence unless a substantial right of the party is
          affected, and (1) . . . [i]n case the ruling is one admitting
          evidence, a timely objection or motion to strike appears of
          record, stating the specific ground of objection, if the spe-
          cific ground was not apparent from the context[.]

Moreover, "an objection on specific grounds does not preserve the
error for purposes of appeal on other grounds." Judd v. Rodman, 105
F.3d 1339, 1342 (11th Cir. 1997).

When the defense moved Sherwood's copy of the Pyles application
into evidence, Mourning's lawyer objected on the ground that it had
not been properly authenticated. This objection was overruled by the
district court -- properly so, in light of the direct examination that
had taken place moments before:

          [COUNSEL]: Are you the custodian of records at Dave
               Pyles?

          [SHERWOOD]: I have access to them.

          Q: Are they within your control?

          A: Yes.

          ....

          Q: Do you have with you the records for the Josephine
           Mourning transaction?

          A: Yes. . . .

          [A bench conference ensues]

          Q: You now have in front of you a document that's been
           marked as Defendant's Exhibit 12. Correct?

                     7
          ....

          A: Yes.

          Q: What is that document?

          A: It's a credit application or customer statement.

          Q: From whom?

          ....

          A: From Josephine P. Mourning.

          ....

          Q: Exhibit No. 12 is, in fact, a Ford Motor Credit applica-
           tion, isn't it?

          A: Yes.

Evidence is authenticated whenever the record is"sufficient to sup-
port a finding that the matter in question is what the proponent
claims." Fed. R. Evid. 901(a). Most often, the authentication require-
ment will be met by testimony from a witness, like Sherwood, "that
a matter is what it is claimed to be." Rule 901(b)(1).4

Mourning now maintains, however, that Sherwood's copy of the
Pyles application should have been excluded because it was not the
_________________________________________________________________
4 That Sherwood did not participate in the creation of the Pyles applica-
tion is of no moment. The requirements of Rule 901 are fulfilled by the
testimony of the custodian of business records that a particular document
is included within them. From such testimony, the finder of fact may rea-
sonably conclude that the document in question "is what its proponent
claims," i.e., a record maintained by the custodian's employer. The cus-
todian's inability to vouch for the veracity of the information contained
within his employer's records relates only to the evidentiary weight to be
accorded the particular document, and not to its admissibility. In other
words, it is a subject appropriately explored on cross-examination.

                    8
"best evidence," i.e., the original document. See Fed. R. Evid. 1002
("To prove the content of a writing, recording, or photograph, the
original . . . is required, except as otherwise provided by these rules
or by Act of Congress"). Because this ground for objection was not
specified below, we consider it only to assure ourselves that the dis-
trict court's admission of the evidence did not constitute plain error.

In this case, assurance comes easily. The purpose of Rule 1002 is
not to erect a formalistic barrier to the admission of relevant evidence,
but to help ensure that a writing, recording, or photograph admitted
into evidence accurately depicts what it purports to depict. As long as
that purpose is adequately served by a duplicate of the original, then
the rules permit admission of the duplicate. Fed. R. Evid. 1003 pro-
vides that "[a] duplicate is admissible to the same extent as an original
unless (1) a genuine question is raised as to the authenticity of the
original or (2) in the circumstances it would be unfair to admit the
duplicate in lieu of the original."

Sherwood's copy of the Pyles application, with the educational
information filled in, was admitted for the purpose of rebutting
Mourning's allegation -- supported by her own,"clean" version of
the same document -- that the Brown application had been "black-
coded" by virtue of its reference to Howard University. Both docu-
ments were alleged to be the same thing, i.e. , a copy of the original
application that Mourning actually completed at Pyles, yet the copies
themselves were not identical. The most logical explanation for the
discrepancy was that either Sherwood or Mourning had testified falsely.5

Inasmuch as the entire case essentially boiled down to a credibility
contest between Mourning and Sherwood, there was nothing unfair
about admitting the latter's copy of the Pyles application once the for-
mer's had been accepted into evidence. There was no genuine reason
to believe that the copy produced by Mourning was inherently more
authentic than that produced by Sherwood, who was, after all, disin-
_________________________________________________________________
5 There is no merit, therefore, to Mourning's contention that the appli-
cation introduced through Sherwood should have been excluded as viola-
tive of the district court's scheduling order that all exhibits be disclosed
prior to trial. The order expressly permitted the introduction of undis-
closed exhibits for the purposes of impeachment or rebuttal.

                     9
terested in the litigation. As neither of the concerns expressed in Rule
1003 were present in this case, it would have been inappropriate for
the district court to exclude Sherwood's copy of the application
merely on the ground that it was not the original.

III.

Not surprisingly, the jury was perplexed by the incompatible copies
of the Pyles application. It sent three notes to the district court con-
cerning the matter, the last of which stated that"[t]he jury feels that
it is paramount that it understands without question, whether or not
the Plaintiff's exhibit 4 is claimed to be a copy of the Defendant's
exhibit 12." The district court had earlier admonished the jury to rely
on its own recollection of the evidence, but it relented in response to
the final note, stating:

          Neither party has claimed that one is a copy of the other.
          Ms. Mourning testified that she picked up Ex. 4 from Dave
          Pyles. Mr. Sherman, credit mgr. of Dave Pyles, testified that
          Ex. 12 was in the file kept by Dave Pyles on the Mourning
          transaction.

The district court's answer was correct in every material respect,
though it did slightly misstate Sherwood's name and his job title (he
was the finance manager, not the credit manager).

Mourning nevertheless complains that the district court should not
have answered the jury's inquiries at all, and that the answer actually
given was misleading. Typically, there appears no indication in the
record that Mourning objected to the court's action so that any per-
ceived error could have been addressed and corrected, if necessary.

It is obvious to us that the jury was in a genuine quandary, and that
the district court did precisely what was required to permit a just ver-
dict to be reached. We discern no plain error in the court's measured
response to the jury's repeated requests for clarification. See Section
II-A, supra (detailing the process governing plain-error analysis).

IV.

The judgment below is affirmed.

AFFIRMED

                     10